Detailed Action
1. 	This Action is in response to Applicant's amendment filed on August 19, 2022. Claim 55 has been canceled by this amendment, claims 2-36 have been previously canceled, therefore claims 1 and 37-54 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
3.	Claims 1 and 37-54 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1 and 53, the prior art of record teaches method and system for producing a faster and more accurate location estimate, by using pattern matching techniques that analyze signal strengths as received at a wireless terminal, theses tell-tale indicators can dramatically reduce the number of candidate locations to be evaluated in the pattern matching analysis.
However, after the amendment to claims 1 and 53, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1 and 37-54 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding “a separation metric that decreases monotonically with decreasing statistical dispersion for at least some average signal strengths”, presented on page(s) 10 of response filed on August 19, 2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure for their description of using wireless signal to determine device proximity.
	US 8616975 B1
	US 20130073406 A1
	US 20070273583 A1
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 29, 2022